DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/20 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, 15 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claim 1 recites, on the last 2 lines, “the second inertial mass surrounds the first inertial mass...” As best understood by the Examiner, the claimed “second inertial mass” refers to one of inertial masses 330 in fig. 5. However, none of the inertial masses 330 individually surrounds the first inertial mass (in fig. 5, this is a cross-shaped inertial mass that supports mobile electrodes 320). Therefore, claim 1 contains new matter.
In order to overcome this rejection, the Examiner suggests the following amendments to the last three lines of claim 1:

one of the third and fourth parts forms a set of second inertial masses, and
the set of second inertial masses surround[[s]] the first inertial mass in a plan view of the out-of-plane displacement direction.

	Claims 2-6, 8-9, 15 and 27 contain new matter for depending from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, 15 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites, on the last 2 lines, “the second inertial mass surrounds the first inertial mass...” As best understood by the Examiner, the claimed “second inertial mass” refers to one of inertial masses 330 in fig. 5. However, none of the inertial masses 330 individually surrounds the first inertial mass (in fig. 5, this is a cross-shaped inertial mass that supports mobile electrodes 320). Therefore, it is unclear how the claimed second inertial mass surrounds the claimed first inertial mass.
The Examiner notes that the proposed amendment to claim 1 above overcomes this 112b rejection and would make claim 1 allowable.

Claim 3 recites, on the last 3 lines, “at least part of the one of the first or second parts which is mobile and at least part of the one of the third or fourth parts which is mobile forms an inertial mass.” This part of claim 3 is redundant with respect to the last 4 lines of claim 1, which already recites that one of the first and second parts forms a first inertial mass and that one of the third and fourth parts forms a second inertial mass. It is unclear whether the two newly recited inertial masses of claim 3 refer to the first and second inertial masses of claim 1, or if they refer to new masses. If they refer to new masses, then it is further unclear how a single first or second part can form more than one inertial mass, and it is further unclear how a single third or fourth part can form more than one inertial mass. 
For the purpose of Examination, it will be interpreted that new inertial masses are not being recited.


Claims 2, 4-6, 8-9, 15 and 27 are indefinite for depending from claim 1.
Allowable Subject Matter
Claim 1 would be allowable if the 112a and 112b rejections thereof are overcome by amending the claim as suggested above by the Examiner.

The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the prior art of record fails to anticipate or render obvious the features of “the second inertial mass surrounds the first inertial mass in a plan view of the out-of-plane displacement direction” all in combination with the rest of the claimed apparatus.

Claim 28 is allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claim 28, the prior art of record fails to anticipate or render obvious the features of “the second electrodes of the second part form a cross shape and divide the second support into a plurality of housings each comprising a fourth support for the second assembly” all in combination with the rest of the claimed apparatus.

Examiner Note
The Examiner notes that claims 1 and 28 are directed to embodiments in which the second assembly surrounds the first assembly. Therefore, if claim 1 is allowed, claims 7 and claims 18-19 must be cancelled for being directed to non-elected embodiments. Claim 7 recites the structural arrangement found in figs. 4a-4b, while claims 18-19 recite structure that is directed to figs. 9a-9b (see pg. 21 lines 13-16 filed 8/28/17). This means claims 7 and 18-19 are directed to different embodiments than claim 1.

The Examiner also notes that if claim 1 is allowed, claims 10-14, 16-17 and 20-26 will be rejoined and allowed.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.P./           Examiner, Art Unit 2853        

/JILL E CULLER/           Primary Examiner, Art Unit 2853